In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                              ________________________

                                   No. 07-20-00135-CR
                              ________________________


                         ROBERT JAMES BERRY, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE



                          On Appeal from the 100th District Court
                                   Donley County, Texas
                  Trial Court No. 4072; Honorable Stuart Messer, Presiding


                                      August 24, 2021

                            MEMORANDUM OPINION
                      Before QUINN, C.J., and PIRTLE and DOSS, JJ.


       Pursuant to a plea bargain, Appellant, Robert James Berry, was placed on

deferred adjudication community supervision for a term of four years, with a fine of $4,000,

for the offense of aggravated assault with a deadly weapon, enhanced by a prior burglary
conviction.1 Eight months later, the State alleged that Appellant violated multiple

conditions of his community supervision and moved to proceed with an adjudication of

guilt on the original charge based on numerous violations of the conditions of his

community supervision.          In exchange for pleas of “true” to the allegations that he

committed two new offenses, Appellant agreed to a sentence of twenty-five years and a

fine of $4,000. At a brief hearing, the trial court accepted the State’s recommendation,

adjudicated Appellant guilty of aggravated assault, with an affirmative finding on use of a

deadly weapon (a knife), and sentenced him to twenty-five years confinement and a fine

of $4,000.


        By a sole issue, Appellant contends his counsel during the adjudication process

provided ineffective assistance by causing him to enter pleas of “true” to the State’s

allegations that he committed two new offenses. Based on the rationale expressed

herein, we affirm.


        BACKGROUND

        Appellant was charged with intentionally or knowingly threatening another with

imminent bodily injury by threatening to kill him while using or exhibiting a knife. A plea

bargain was reached in which Appellant agreed to being placed on deferred adjudication

community supervision. One of the conditions of community supervision was that he

avoid committing any new offenses.




        1 TEX. PENAL CODE ANN. § 22.02(a)(2), (b) (West 2019). As charged, the aggravated assault is a

second degree felony. The enhancement paragraph elevated the punishment to that of a first degree
felony. Id. at § 12.42(b). An offense “punished as” a higher offense raises the level of punishment, not the
degree of the offense. Oliva v. State, 548 S.W.3d 518, 526-27 (Tex. Crim. App. 2018).

                                                     2
        The State alleged that on December 30, 2019, Appellant falsified drug test results

and was in possession of drug paraphernalia and the State moved to proceed with

adjudication. Counsel was appointed to represent Appellant.


        According to documents attached to Appellant’s brief but which are not part of the

trial or appellate record, another party claimed responsibility for the two offenses to which

Appellant entered pleas of “true” on the advice of counsel. The responsible party signed

an affidavit attesting to borrowing Appellant’s car on the day he was arrested. She

claimed responsibility for the drug paraphernalia and the falsified drug test results found

in Appellant’s car. Two other documents attached to Appellant’s brief reflect that both

charges against him were dismissed. Finally, the brief includes a handwritten statement

from Appellant indicating his counsel “didn’t know that both the charges I was being

revoked for were being dismissed.”2 Appellant’s statement also reveals that his counsel

met with him only briefly before the hearing and discarded his claims of having

exculpatory evidence.


        After the trial court adjudicated Appellant guilty of the original offense and imposed

the twenty-five-year sentence and fine, Appellant filed a pro se motion for new trial. In

that motion, he alleged the trial court’s decision was contrary to the law and the evidence

and requested a new trial in the interest of justice. No hearing was held and the motion

was overruled by operation of law. Appellant appealed the Judgment Adjudicating Guilt.




        2  In Appellant’s brief, his appellate counsel states that counsel was provided with the guilty party’s
affidavit and the documents reflecting dismissal of the charges against Appellant.

                                                      3
      INEFFECTIVE ASSISTANCE OF COUNSEL

      Appellant’s sole issue questions the effectiveness of counsel’s representation

during the adjudication proceeding. Specifically, he asserts that counsel’s errors caused

him to enter pleas of “true” to allegations that he committed new offenses in violation of

the conditions of his community supervision. We disagree for the following reasons.


      The right to reasonably effective assistance of counsel in a criminal prosecution is

guaranteed by the Sixth Amendment to the United States Constitution and Article 1,

Section 10 of the Texas Constitution. U.S. CONST. amend VI; TEX. CONST. art. 1, § 10.

To establish a claim based on ineffective assistance, an appellant must show that (1) his

counsel’s representation fell below the objective standard of reasonableness and (2)

there is a reasonable probability that but for counsel’s deficiency the result of the

proceeding would have been different. Strickland v. Washington, 466 U.S. 668, 687, 694,

104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). In other words, an appellant must show his

trial counsel’s performance was deficient and that he was prejudiced by the deficiency.

State v. Gutierrez, 541 S.W.3d 91, 98 (Tex. Crim. App. 2017).


      A claim of ineffective assistance of counsel must be firmly demonstrated in the

record. Lopez v. State, 343 S.W.3d 137, 142 (Tex. Crim. App. 2011) (citing Thompson

v. State, 9 S.W.3d 808, 814 (Tex. Crim. App. 1999)). “It is not sufficient that appellant

show, with the benefit of hindsight, that his counsel’s actions or omissions during trial

were merely of questionable competence.” Mata v. State, 226 S.W.3d 425, 430 (Tex.

Crim. App. 2007). We must indulge a strong presumption that counsel’s conduct falls

within the wide range of reasonable professional assistance. Frangias v. State, 450

S.W.3d 125, 136 (Tex. Crim. App. 2013).

                                            4
       In most cases, as here, the record on direct appeal is not sufficiently developed

and “cannot adequately reflect the failings of trial counsel” for an appellate court “to fairly

evaluate the merits of such a serious allegation.” Lopez, 343 S.W.3d at 143. Under such

circumstances, claims of ineffective assistance of counsel rejected due to lack of

adequate information may be considered on an application for a writ of habeas corpus.

See id. See generally TEX. CODE CRIM. PROC. ANN. art. 11.07 (West 2015).


       ANALYSIS

       Appellant argues that counsel’s representation was ineffective because he advised

him to enter pleas of “true” to two allegations of criminal charges that had been dismissed

after another party confessed to commission of the new offenses. He contends that but

for counsel’s error, he would have likely proceeded with a contested hearing on the

allegations presented by the State.


       While this court is not unsympathetic to Appellant’s predicament, the official

appellate record before this court is devoid of any evidence to support Appellant’s

argument. Documents or exhibits included in the appendix of an appellate brief that do

not appear in the trial court record may not be considered on direct appeal. Estes v.

Spears, No. 07-19-00375-CV, 2020 Tex. App. LEXIS 7498, at *4-5 (Tex. App.—Amarillo

Sept. 16, 2020, no pet.) (mem. op.). Additionally, an affidavit that is outside the official

record may not be considered on direct appeal. Id. (citing Sabine Offshore Serv., Inc. v.

City of Port Arthur, 595 S.W.2d 840, 841 (Tex. 1979) (per curiam)); Griffith v. State, 507

S.W.3d 720, 728 (Tex. Crim. App. 2016) (“An appellant may not go outside the appellate

record in making his arguments for relief on appeal.”).



                                              5
       Because the sole question on appeal from an order adjudicating guilt is whether

the trial court abused its discretion, Hacker v. State, 389 S.W.3d 860, 865 (Tex. Crim.

App. 2013), based on the record before the trial court, we cannot say the trial court’s

ruling constituted an abuse of discretion. Appellant’s sole issue is overruled.


       REFORMATION OF JUDGMENT

       In reviewing the clerk’s record in this case, it has come to this court’s attention that

the judgment contains a clerical error. The summary portion of the judgment incorrectly

reflects under “Degree” that Appellant was convicted of a first degree felony. However,

Appellant’s conviction for aggravated assault with a deadly weapon is a second degree

felony. TEX. PENAL CODE ANN. § 22.02(a)(2). The offense was punishable as a first

degree felony solely because it was a once-enhanced second-degree felony conviction.

See id. at § 30.02(b)(2). See also Oliva v. State, 548 S.W.3d 518, 526-27 (Tex. Crim.

App. 2018) (holding that an enhancement raises the level of punishment, not the level of

the offense).


       This court has the power to modify the judgment of the court below to make the

record speak the truth when we have the necessary information to do so. TEX. R. APP. P.

43.2(b). Bigley v. State, 865 S.W.2d 26, 27-28 (Tex. Crim. App. 1993). Appellate courts

have the power to reform whatever the trial court could have corrected by a judgment

nunc pro tunc where the evidence necessary to correct the judgment appears in the

record. Asberry v. State, 813 S.W.2d 526, 529 (Tex. App.—Dallas 1991, pet. ref’d). The

power to reform a judgment is “not dependent upon the request of any party, nor does it

turn on the question of whether a party has or has not objected in the trial court.” Id. at

529-30. Thus, we modify the trial court’s Judgment Adjudicating Guilt to reflect “Second

                                              6
Degree Felony” in the summary portion under “Degree.” The trial court is ordered to enter

a Judgment Adjudicating Guilt Nunc Pro Tunc to reflect this reformation and the trial court

clerk is directed to provide a copy of the corrected judgment to the Institutional Division

of the Texas Department of Criminal Justice and to this court.


       CONCLUSION

       The trial court’s judgment is affirmed as reformed.




                                                        Patrick A. Pirtle
                                                            Justice


Do not publish.




                                             7